Filed 1/15/02 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2002 ND 8







City of Fargo, 		Plaintiff and Appellee



v.



William Eugene Tipler, 		Defendant and Appellant







No. 20010209







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Ralph R. Erickson, Judge.



AFFIRMED.



Opinion of the Court by Kapsner, Justice.



Stephen R. Dawson, Assistant City Prosecutor, 1129 5th Ave. S., P.O. Box 1897, Fargo, ND 58107-1897, for plaintiff and appellee.



L. Patrick O'Day, Jr., 1024 3rd Ave. S., P.O. Box 1727, Fargo, ND 58107, for defendant and appellant..

City of Fargo v. Tipler

No. 20010209



Kapsner, Justice.

[¶1]	William Tipler appeals from a judgment based on a jury verdict convicting him of driving under suspension.  Tipler argues the trial court erred in not allowing him to read a prepared statement to the jury during closing arguments.  We conclude the trial court did not abuse its discretion in preventing Tipler from reading a statement which collaterally attacked the underlying license suspension and urged the jury to ignore the applicable law.  
See
 
State v. Ebach
, 1999 ND 5, ¶ 5, 589 N.W.2d 566 (“The control and scope of closing arguments are left to the discretion of the trial court.”); 
State v. Stuart
, 544 N.W.2d 158, 163 (N.D. 1996) (“A driver cannot collaterally attack the suspension or revocation of his license when he is later criminally charged with driving under suspension or revocation.”); 
State v. Tolley
, 23 N.D. 284, 286, 136 N.W. 784, Syll. 10 (1912) (“The jury must accept the law from the court, and apply such law to the facts.”); 
see also
 
Wisconsin v. Bjerkaas
, 472 N.W.2d 615, 619 (Wis. Ct. App. 1991) (There is no “right to have a jury decide a case contrary to law or fact, much less a right to an instruction telling jurors they may do so or to an argument urging them to nullify applicable laws.”).  We further conclude substantial evidence supports the jury’s verdict of guilty.  We affirm.

[¶2]	Carol Ronning Kapsner

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Gerald W. VandeWalle, C.J.